Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NON-FINAL REJECTION (REFUSAL)
Specification Objections
A. For better clarity and consistency, so that the specification is clearer, the examiner suggests that the 1.8 figure description should be amended to read as follows: 
-- 1.8: Enlarged partial end view taken from 1.7 --

B. The descriptive statement reading: 
[The present article is made of cloth, non-woven fabric, paper, plastic of vinyl materials.]
included in the specification, preceding the claim, is impermissible because statements which describe or suggest other embodiments of the claimed design which are not illustrated in the drawing disclosure are not permitted in the specification; see MPEP 1503.01, II.
Therefore, the examiner suggests that description should be canceled from the specification as any description of the design in the specification, other than a brief description of the drawing, is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description. 
Claim Rejection - 35 U.S.C. 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling for the following reasons:
The shape and appearance of the internal elements shown within the enlarged partial end view of 1.8 (indicated by arrows “A”) is difficult to understand and cannot be clearly enabled by the examiner. It is unclear what the exact appearance of these internal elements are supposed to be, without the use of conjecture by the examiner, based on the zipper portions illustrated in 1.7 and 1.9 drawing views.  
Additionally, the surface shading (indicated by arrows “B”) shown within the drawing views of 1.8 and the cross-sectional view of 1.7, are not illustrated consistently which causes confusion for the examiner as to the scope of the claimed design. The 1.7 drawing view shows line shading whereas, 1.8 drawing view shows diagonal broken line shading in the same areas. Broken lines may be used to show visible environmental structure, but may not be used to show hidden planes and surfaces that cannot be seen through opaque materials.   

    PNG
    media_image1.png
    282
    801
    media_image1.png
    Greyscale

Annotated 1.8 drawing view, indicating the non-enabled elements


Applicant is advised that all of the preceding issues should be addressed to overcome this rejection,without the introduction of anything that was not shown in the original disclosure (i.e., new matter), eitherby the addition or removal of features of the claimed design. 
If applicant chooses to exclude portions of the design from the claim by converting those portions of the article to broken lines, the amendment must meet the written description requirement of 35 USC 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f). 
New matter is anything (structure, features, elements) which was not apparent (seen) in the drawings asoriginally filed. It is possible for new matter to consist of the removal as well as the addition of structure,features or elements. Further, the clarification of drawings with poor line quality can introduce new matter.

	Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLESE MOORE JR whose telephone number is (571)270-0222.  The examiner can normally be reached between 9:30am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Eric Goodman can be reached at (571)272-4734.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CLESE MOORE JR/Examiner, Art Unit 2919